Michael A. Moberly, Esq.
HOZUBIN, MOBERLY & ASSOCIATES
711 M Street, Suite 2
Anchorage, AK 99501
907-276-5297 – Telephone
907-276-5291 – Facsimile
Email: mike@akdefenselaw.com
Alaska Bar No. 9612073

Attorney for Defendant Felicia King

                                  UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                                       )
                                                                )
                    Plaintiff,                                  )
                                                                )
           vs.                                                  )
                                                                )
FILTHY FUHRER, a/k/a “Fuck Face” f/k/a                          )
“Timothy Lobdell,” ROY NAUGHTON,                                )
a/k/a “Thumper,” GLEN BALDWIN, a/k/a                            )
“Glen Dog,” COLTER O'DELL, CRAIG                                )
KING, a/k/a “Oakie,” JUSTIN EATON,                              )
a/k/a “Skulls,” and FELICIA KING,                               )
                                                                )
                    Defendants.                                 )
                                                                ) Case No: 3:19-cr-00026-TMB-DMS

                    FELICIA KING’S MOTION FOR A SEPARATE TRIAL

           A. Introduction

           The Federal Government has charged Filthy Fuhrer and the other five male

defendants in this case with organizing into a white supremacist gang – the 1488s – which

used violent crimes to enforce its criminal purposes. 1 Mr. Fuhrer and the other male


1
    See Docket No. 558 (First Superseding Indictment) at 1-9.



         Case 3:19-cr-00026-TMB-DMS Document 703 Filed 03/01/21 Page 1 of 8
defendants 2 are all charged with racketeering conspiracy, Mr. Fuhrer and four of the male

defendants are charged with violent-crimes-in-aid-of-racketeering conspiracy and

kidnapping conspiracy, and Mr. Further and the other male defendants are charged, in

various combinations, with other conspiracies and kidnappings, assaults, and murder. 3 The

charges identify three victims. 4

           Felicia King is charged with none of the conspiracies or other crimes described in

the previous paragraph. She is charged with only a single offense, and in that single charge

she is charged individually, and not in conjunction with any other defendant. 5 In that single

charge – Count 6 of the superseding indictment – Ms. King is charged for her alleged

participation in events occurring after the gang’s criminal activity with respect to one of

the victims. 6 Specifically, the Federal Government charges her as an accessory after the

fact. 7

           For the reasons above and to follow, Ms. King moves this Court for a separate trial

from Mr. Fuhrer and the other male defendants in this case.

           B. Legal Analysis

           As this Court is no doubt already aware, the vehicle by which a person may request

a separate trial is Criminal Rule 14. Under that rule, if the joinder of charges or a person



2
  See Id., at 5 (paragraph 10) – “women were not allowed to become members” of the 1488s.
3
  See Docket No. 558 (First Superseding Indictment) at 11, 19-20, 21-22, 23-27.
4
  See Docket No. 558 (First Superseding Indictment) at 20-22 (Michael Staton), at 23-24 (Jeremy Smith), at 25-27
(Jermiah Johnson).
5
  See Docket No 558 (First Superseding Indictment) at 22.
6
  See Docket No. 558 (First Superseding Indictment) at 22-23.
7
  See Docket No. 558 (First Superseding Indictment) at 22.

Felicia King’s Motion for a Separate Trial
UNITED STATES OF AMERICA v. FELICIA KING
3:19-cr-00026-TMB-DMS
Page 2 of 8
          Case 3:19-cr-00026-TMB-DMS Document 703 Filed 03/01/21 Page 2 of 8
in a case will prejudice the person, then the Court is authorized to order a separate trial of

the charge(s) or person:

         Relief. If the joinder of offenses or defendants in an indictment, an
         information, or a consolidation for trial appears to prejudice a defendant or
         the government, the court may separate trials of counts, sever the defendant’s
         trials, or provide any other relief that justice requires. 8

         Although in some cases the remedy under Criminal Rule 14 will differ depending

on whether a person is seeking a separate trial for some but not all of the offenses with

which they are charged – that is, where a person is seeking two or more trials of their

alleged offenses – such is not the case with Ms. King. Here, the indictment charges Ms.

King with a single count, and so the remedy is the same – a separate trial for Ms. King –

regardless of whether this is viewed as a motion to sever Count 6 or a motion to sever her

trial from that of Mr. Fuhrer and the other five male defendants.

         From the motion work and its orders that have preceded this motion, this Court has

familiarity with the caselaw interpreting Criminal Rule 14(b). In Zafiro v. United States,

the Supreme Court identified the circumstances where a joint trial would compromise a

defendant’s trial rights or prevent the jury from making a reliable judgment about the

defendant’s innocence or guilt, and so a separate trial under Criminal Rule 14 should be

ordered.9 Among other things, the Supreme Court explained:

         Such a risk [requiring severance] might occur when evidence that the jury
         should not consider against a defendant and that would not be admissible if

8
 Criminal Rule 14(a).
9
 See Zafiro v. United States, 506 U.S. 534, 539, 113 S.Ct. 933, 938 (1993) (“[A] district court should grant a severance
under Rule 14 only if there is a serious risk that a joint trial would compromise a specific trial right of one of the
defendants, or prevent the jury from making a reliable judgment about guilt or innocence.”).

Felicia King’s Motion for a Separate Trial
UNITED STATES OF AMERICA v. FELICIA KING
3:19-cr-00026-TMB-DMS
Page 3 of 8
       Case 3:19-cr-00026-TMB-DMS Document 703 Filed 03/01/21 Page 3 of 8
         a defendant were tried alone is admitted against a codefendant. For example,
         evidence of a codefendant’s wrongdoing in some circumstances erroneously
         could lead a jury to conclude that a defendant was guilty. When many
         defendants are tried together in a complex case and they have markedly
         different degrees of culpability, this risk of prejudice is heightened. 10

         The above-described risk is manifest with respect to Ms. King. Simply put, Mr.

Fuhrer and the other five male defendants in this case are charged with a tremendous array

of conspiracies and violent crimes with which Ms. King is not charged or involved. In this

circumstance, a vast amount of evidence in a joint trial will be admitted that would not be

admissible were Ms. King tried alone.

         In fact, the Federal Government has repeatedly promised to present an

overwhelming amount of evidence in its attempt to prove the multiple charged conspiracies

in this case. For instance, this past December, the Federal Government asserted the

following for why the trials of Mr. Fuhrer and four of the five male defendants should

remain joined: “In other words, the government will be entitled to prove the full scope of

the conspiracy, and the attendant overt acts, in each of the defendants’ trials.” 11 Less than

four weeks ago, the Federal Government asserted the following for why the trial of the fifth

male defendant should remain joined with that of Mr. Fuhrer and the other male defendants:

                The S[uperseding] I[ndictment] charges a RICO Conspiracy (Count
         1) based, inter alia, on the 1488 gang’s criminal activities to enforce its
         stringent structure through violent acts. As the SI explains, the counts
         following the RICO conspiracy charge specific instances of criminal conduct
         directly aimed at furthering the purposes of the 1488s. ECF No.588[.] The
         defendants will be tried for a RICO conspiracy they joined and the

10
   506 U.S. at 539, 113 S.Ct. at 938 (citation to Kotteakos v. United States, 328 U.S. 750, 774-75, 66 S.Ct. 1239, 152-
53 (1946), omitted).
11
   See Docket No. 649 (“Consolidated Response in Opposition to Motions to Sever”) at 13.

Felicia King’s Motion for a Separate Trial
UNITED STATES OF AMERICA v. FELICIA KING
3:19-cr-00026-TMB-DMS
Page 4 of 8
       Case 3:19-cr-00026-TMB-DMS Document 703 Filed 03/01/21 Page 4 of 8
         interrelated criminal acts they committed in furtherance of, or in association
         with, the 1488 enterprise. On that foundational factual basis alone severance
         for trial is inappropriate. See e.g., United States v. Martinez, 667 F.3d 811,
         819-20 (9th Cir.2011) (any potential spillover evidence is due from proof of
         criminal acts related to an overarching conspiracy among defendants). 12

Given these circumstances, it is difficult to imagine a more profound example of the serious

risk requiring severance that the Supreme Court was referring to in the above Zafiro excerpt

– “[s]uch a risk might occur when evidence that the jury should not consider against a

defendant and that would not be admissible if a defendant were tried alone is admitted

against a codefendant” – than is presented by a trial of Ms. King with Mr. Fuhrer and the

other five male defendants in this case.

         In connection with all this, it is important to note just how different the

Government’s charge with respect to Ms. King is from the charges that it has brought

against Mr. Fuhrer and the other five male defendants. Ms. King is not a member of or an

associate of the 1488s. 13 She is not an even a “lady-eight.” 14 The Federal Government

does not claim that she was involved with the 1488s’ racketeering and other criminal

activities. Rather, the Federal Government claims that Ms. King’s culpability arises from

her actions after the 1488s’ criminal activities that ultimately culminated in the death of

Michael Staton. That is, she is charged as an accessory after the fact. 15



12
   Docket No. 685 (“Response in Opposition to Motion to Sever”) at 6. The Federal Government was responding to
the fifth male defendant’s motion that explained, in part, “The government has represented it expects the trial to last
somewhere between 10 and 12 weeks and it anticipates about 60 witnesses.” Docket No. 679 (“Defendant Justin
Eaton’s Motion to Server Defendant for Separate Trial”) at 5.
13
   See Docket No. 558 (First Superseding Indictment) at 2 (paragraph 1).
14
   See Docket No. 558 (First Superseding Indictment) at 5 (paragraph 10).
15
   See Docket No. 558 (First Superseding Indictment) at 22-23 (paragraph 40).

Felicia King’s Motion for a Separate Trial
UNITED STATES OF AMERICA v. FELICIA KING
3:19-cr-00026-TMB-DMS
Page 5 of 8
       Case 3:19-cr-00026-TMB-DMS Document 703 Filed 03/01/21 Page 5 of 8
           Put another way, the Federal Government claims that Mr. Fuhrer and the other five

male defendants are culpable for their planning before and conduct in accomplishing the

criminal activities of the 1488s organization. In stark contrast, the Federal Government

claims Ms. King‘s culpability arises not for any planning before or carrying out the criminal

activities of the 1488s, but from her alleged assistance after one of the organization’s

criminal activities. Ms. King’s alleged culpability is qualitatively and quantitatively

different from that of Mr. Fuhrer and the other five male defendants. This multiplies the

prejudice to Ms. King from a joint trial with Mr. Further and the other five male defendants

– as the Supreme Court states in Zafiro, “When many defendants are tried together in a

complex case and they have markedly different degrees of culpability, this risk of prejudice

is heightened.” 16

           The prejudice to Ms. King from a joint trial is further multiplied by the fact that one

of the male defendants is her husband. A married couple is traditionally and commonly

viewed as a single unit, for an overwhelming number of purposes.                    The Federal

Government itself capitalizes on that view in the superseding indictment, identifying Ms.

King not as a separate person but as “the wife of Craig King” and asserting that she “was

aware of her husband’s narcotics trafficking and his association with the 1488s” – even

though that has no real relevance to the single charge against her. 17




16
     506 U.S. at 539, 113 S.Ct. at 938.
17
     See Docket No. 558 (first superseding indictment) at 11 (paragraph 22).

Felicia King’s Motion for a Separate Trial
UNITED STATES OF AMERICA v. FELICIA KING
3:19-cr-00026-TMB-DMS
Page 6 of 8
         Case 3:19-cr-00026-TMB-DMS Document 703 Filed 03/01/21 Page 6 of 8
         At a joint trial, because of her marriage to Craig King, Ms. King would be constantly

battling, from the start of jury selection to the end of closing arguments, the perception of

and presumption of joint activity and joint purpose that arises from her marriage to Mr.

King. This is yet another reason that the jury will be severely hampered in its ability to

independently judge Ms. King’s innocence or guilt; the example that the Supreme Court in

Zafiro supplies – “[f]or example, evidence of a codefendant’s wrongdoing in some

circumstances erroneously could lead a jury to conclude that a defendant was guilty” – has

considerable force and application in Ms. King’s case, where she is the wife to a husband

who is charged with racketeering conspiracy, violent-crimes-in-aid-of-racketeering

conspiracy, etc. Moreover, at a joint trial, Ms. King would be prevented from advancing a

defense based on acts or other duress that Mr. King may have exerted against her in their

marital relationship. 18

         This Court previously held – before the Federal Government reformulated its theory

of prosecution and obtained a superseding indictment – that the trial of one of the male

defendants for the assault on Jermiah Johnson required severance from the trial of all the

other male defendants for the kidnapping, assault, and murder of Michael Staton. 19 In so

doing, this Court recognized that “[s]everance is permitted where the charges brought

against defendants or the weight of the evidence is wholly disparate or disproportionate.” 20

18
   See Federal Evidence Rule 404(b)(2) (evidence of a crime, wrong, or other act is admissible for non-propensity
purposes); cf. Zafiro, 506 U.S. at 539, 113 S.Ct. at 938 (noting that “a defendant might suffer prejudice if essential
exculpatory evidence that would be available to a defendant tried alone were unavailable in a joint trial”).
19
   See Docket No. 389 (“Order on Defendant’s King’s Motion to Sever (Dkt. 329); Defendant Fuhrer’s Motion to
Sever (Dkt. 335); and Defendant Naughton’s Motion to Sever (Dkt. 336)) at 21.
20
   See Docket No. 389 at 20 (citing United States v. Vasquez-Velasco, 15 F.3d 833, 847 (9th Cir. 1994)).

Felicia King’s Motion for a Separate Trial
UNITED STATES OF AMERICA v. FELICIA KING
3:19-cr-00026-TMB-DMS
Page 7 of 8
       Case 3:19-cr-00026-TMB-DMS Document 703 Filed 03/01/21 Page 7 of 8
What the Court recognized previously applies with even more force to Ms. King’s case,

and is yet another reason that this Court should order her trial severed from that of Mr.

Fuhrer and the five other male defendants in this case.

         C. Conclusion

         Based on the reasons and authorities above, this Court should order a trial for Ms.

King separate from that of the trial of Mr. Fuhrer and the other five male defendants.

         DATED this 1st day of March, 2021.

                                                 HOZUBIN, MOBERLY & ASSOCIATES
                                                 Attorneys for Defendant Felicia King


                                                 By: /s/ Michael A. Moberly
                                                     Hozubin, Moberly & Associates
                                                     711 M Street, Suite 2
                                                     Anchorage, AK 99501
                                                     907-276-5297 – Telephone
                                                     907-276-5291 - Facsimile
                                                     Email: mike@akdefenselaw.com
                                                     Alaska Bar No. 9612073
CERTIFICATE OF SERVICE
The undersigned hereby certifies that on the 1st day of
March, 2021, a true and correct copy of the foregoing
was served ELECTRONICALLY via CM/ECF on the
following:

PARTIES OF RECORD

HOZUBIN, MOBERLY & ASSOCIATES
By: /s/ Michael A. Moberly
9100.840/Court Docs/Motion to Sever




Felicia King’s Motion for a Separate Trial
UNITED STATES OF AMERICA v. FELICIA KING
3:19-cr-00026-TMB-DMS
Page 8 of 8
       Case 3:19-cr-00026-TMB-DMS Document 703 Filed 03/01/21 Page 8 of 8
